            Case 4:18-cv-00845-JJV Document 74 Filed 02/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CALEB CAULEY and ASHLYN WAGLEY,                                                     PLAINTIFFS
each individually and on behalf of all others
similarly situated

v.                                     4:18-cv-00845-JJV

UNITED CEREBRAL PALSY OF
CENTRAL ARKANSAS, INC., and
PAULA RADER                                                                      DEFENDANTS

                                   ORDER & JUDGMENT

       The parties reached a settlement in this matter on October 19, 2020. The parties have now

filed a Joint Motion to Dismiss and for Approval of Settlement Agreement. (Doc. No. 73.) After

careful review of the pleadings, including an in camera review of the proposed settlement

agreement, the Court approves the proposed settlement and grants the Joint Motion to Dismiss.

The agreement is fair, reasonable, and adequate, as required by Federal Rule of Civil Procedure

23(e). In reaching this conclusion, the Court has considered the strength of the Plaintiffs’ case,

the complexity and expense of further litigation, and the fact that there are no absent class

members.

       IT IS, THEREFORE, ORDERED that:

       1.      The parties’ Joint Motion to Dismiss and for Approval of Settlement Agreement

(Doc. No. 73) is GRANTED and the case is dismissed with prejudice.

       2.      The Court retains jurisdiction for the sole purpose of enforcing the settlement

agreement.

       DATED this 8th day of February 2021.
Case 4:18-cv-00845-JJV Document 74 Filed 02/08/21 Page 2 of 2




                                  ____________________________________
                                  JOE J. VOLPE
                                  UNITED STATES MAGISTRATE JUDGE




                              2
